772 N.W.2d 360 (2009)
Gregory D. SHANNON, M.D., Nancy Shannon, M.D., and 1650 Haslett Road, L.P., Plaintiffs-Appellees,
v.
FOSTER SWIFT COLLINS & SMITH, P.C., and Steven L. Owen, Defendants-Appellants.
Docket No. 138782. COA No. 275991.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the January 20, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.